Citation Nr: 1201381	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-36 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bipolar disorder has been received.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), major depressive disorder, paranoid personality disorder, adjustment disorder, and generalized anxiety disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1975 and from April 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the October 2007 decision, the RO denied the Veteran's application to reopen a claim for service connection for bipolar disorder and denied service connection for hypertension.  

The issues of service connection for an acquired psychiatric disorder and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO denied service connection for bipolar disorder.  Although notified of this decision later that month, the Veteran did not appeal and he did not submit new and material evidence within the one year appeal period.

2.  Evidence received since the May 2000 decision relates to the basis for the prior denial. 



CONCLUSIONS OF LAW

1.  The May 2000 decision that denied service connection for bipolar disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the May 2000 decision is new and material with regard to the claim for service connection for bipolar disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2011). 

However, as the Board is granting the only claim being decided, i.e., the application to reopen and the claim for service connection for bipolar disorder, this claim is substantiated, and there are no further VCAA duties with regard to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 


Application to Reopen

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

Service connection for a bipolar disorder was initially denied in a May 2005 rating decision.  At that time, there was post-service evidence of bipolar disorder, but no evidence of in-service bipolar disorder or of a nexus to service, other than the Veteran's claim.  The Veteran was notified of this denial in a letter later that month but he did not appeal and he did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

Since the May 2000 denial, the most significant pieces of evidence relating to the Veteran's claim for service connection for bipolar disorder are letters from Dr. Boutin dated in October and November 2008.  In those letters, Dr. Boutin, a private psychologist, opined that the Veteran's psychiatric condition of PTSD and bipolar disorder manifested while he was on active duty, and, within reasonable medical certainty, are related to his military service.  

At the time of the May 2000 RO decision, there was a post-service diagnosis of bipolar disorder, but there was no competent evidence that the Veteran's bipolar disorder was related to service.  The Board finds the evidence added to the record since the May 2000 rating decision is new and material.  In particular, the Board finds that the letters from Dr. Boutin are material as they suggest a possible nexus between the Veteran's bipolar disorder and his service.  This evidence, relates to an unestablished fact needed to establish service connection (i.e., nexus).  Based upon the reasons for the prior denial, this evidence is accepted as credible and cures one of the prior evidentiary defects.  Therefore, the Veteran's claim is reopened.


ORDER

The application to reopen a claim for service connection for bipolar disorder is granted. 


REMAND

In this case, the Veteran claims that he has a psychiatric disorder that was manifested in or is otherwise related to his service.  

A review of the record reflects that the Veteran has been diagnosed with bipolar disorder, paranoid personality disorder, adjustment disorder, major depressive disorder with psychotic features, major depression, generalized anxiety disorder, and PTSD.  Given that the Veteran is a layperson, his claim should not be limited to his own non-expert characterization of his psychiatric disability.  Therefore, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness). 

The Veteran's service treatment records are unremarkable for complaints, treatment, or diagnoses relating to a psychiatric disorder.  His March 1972 enlistment and April 1975 separation examination reports indicate that his psychiatric evaluation was normal and there was no treatment for psychiatric problems during his first period of service.  The report of his March 1976 enlistment examination reflects that his psychiatric evaluation was normal and on the report of medical history, he denied any depression or excessive worry and nervous trouble of any sort.  The discharge examination report, which is undated, did not indicate any psychiatric abnormalities.  There was o treatment for psychiatric problems during his second period of service.

The Veteran's military personnel records reflect that he was administratively discharged for reason of unsuitability due to chronic apathetic and defective attitude.  It was noted that the Veteran had a poor and thoroughly negative attitude towards authority and that he worked deliberately slow and in a sloppy fashion.  He constantly argued with his superiors and complained to co-workers and supervisors.  

Private medical records reflect that the Veteran was treated for symptoms of anxiety, depression, and anger in 1993.  These symptoms were noted to be due to job-related stress, which began after an altercation with his supervisor.  He was also treated for job-related stress in the late 1990s.  A July 1998 record from Dr. Shealy reflects that the Veteran was diagnosed with bipolar disorder and paranoid personality disorder.  In August 2002, Dr. Singh diagnosed the Veteran with major depressive disorder with psychotic features and anxiety disorder.  In October 2002, Dr. Singh opined that the Veteran's psychiatric disorder was related to stress at work.  

A March 2005 VA psychiatric note reflects that the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  A January 2008 VA outpatient treatment record notes an assessment of PTSD and depressive disorder, not otherwise specified (NOS).

In October 2007, Dr. Boutin diagnosed the Veteran with major depressive disorder and generalized anxiety disorder.  In February 2008, Dr. Boutin added the diagnosis of PTSD and noted that the Veteran would provide a more detailed explanation of service activities.  In October and November 2008 letters, Dr. Boutin opined that the Veteran's PTSD and bipolar disorder manifested during active duty, and, within reasonable medical certainty, were directly related to his service.

In various statements, the Veteran has asserted that during his service on board the USS Mataco, he was exposed to racist slurs, jealousy, ridicule, and animosity.  He asserts that his superior officer belittled him and threatened to throw him overboard and that he feared for his life.  He attributes his current psychiatric disability, to include PTSD, to these experiences during service.

In this case, because there is evidence of current psychiatric disability that may be associated with service, a VA examination is warranted.  See 38 U.S.C.A. 
§ 5103A(d) ; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (Under the VCAA, VA must provide an examination when there is competent evidence of a disability that may be associated with service, but insufficient information to make a decision on the claim; the Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low). 

In addition, a review of the record reflects that there may be outstanding VA treatment records relevant to the Veteran's hypertension and psychiatric disorder.  The record currently contains records from the Tampa VA Medical Center (VAMC) dated from March 2005 to November 2008.  The Veteran also submitted a copy of a January 2004 letter from a VA psychiatric nurse practitioner and a January 2008 VA outpatient treatment note reflects that the Veteran had records dating back to June 1998.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding records from the Tampa VAMC, and any other VA facility, of evaluation and/or treatment for the Veteran's hypertension and psychiatric disorder since June 1998.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Schedule the Veteran for VA examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  On examination, the examiner should report all psychiatric disabilities found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric disorder(s) was/were manifested during or otherwise caused by the Veteran's active duty or any incident therein?  If so, clearly identify such current psychiatric disorder(s).

If PTSD is diagnosed, the examiner should respond to the following:

Are the Veteran's PTSD symptoms related to the Veteran's fear of in-service hostile military or terrorist activity?

The examiner should provide adequate rationale for all opinions expressed and conclusions reached.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


